646 So. 2d 752 (1994)
TRANS ATLANTIC DISTRIBUTORS, L.P., Appellant,
v.
WHILAND AND COMPANY, S.A., etc., et al., Appellees.
No. 94-291.
District Court of Appeal of Florida, Fifth District.
August 19, 1994.
Rehearing Denied September 26, 1994.
James S. Grodin and John R. Hamilton, Foley & Lardner, Orlando, for appellant.
Hal K. Litchford and Kristyn D. Elliott, Litchford, Christopher & Ruta, Orlando, for appellees.
PER CURIAM.
Trans Atlantic Distributors appeals the trial court's order granting appellees' motion for attorney's fees and reserving jurisdiction to determine the amount of fees. This is a non-final, non-appealable order and, therefore, this appeal must be dismissed for lack of jurisdiction. See Winkelman v. Toll, 632 So. 2d 130 (Fla. 4th DCA 1994); Malone v. Costin, 410 So. 2d 569 (Fla. 1st DCA 1982).
DISMISSED.
DAUKSCH, GRIFFIN and DIAMANTIS, JJ., concur.

ON MOTIONS FOR REHEARING, CLARIFICATION AND CERTIFICATION
PER CURIAM.
We deny all motions, but correct one fact recited in our opinion issued on August 17, 1994. The car which struck the decedent was driven by Felipe Baten, not by Nancy Nodine.
GLICKSTEIN and STONE, JJ., and HARRY LEE ANSTEAD, Associate Judge, concur.